Title: From Thomas Jefferson to James Madison, 9 November 1800
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Nov. 9. 1800.

This will be handed you by mr Erwin, a gentleman of Boston, with whom I became acquainted last winter on a letter of introduction from old Saml. Adams. he is sensible, well informed & strongly republican, wealthy & well allied in his own state & in England. he calls to pay his respects to you. I inclose you two letters which the Govr. sent me by him for perusal. it is a pity that a part of one of them was not put into the papers, to shew the effects our maniac proceedings have had, & were intended to have. when perused, be so good as to re-inclose them to the Governor by the same bearer. I think it possible that mr Adams may put some foolish things into his speech on the possibility of it’s being his valedictory one; and that this may give the Senate an opportunity again of shewing their own malice. I propose therefore to give time for the speech & answer to be over before I arrive there. at present I think of being with you on Friday the 21st. on my way. I have a great deal to do however before I can get away. the Republicans in Charleston have lost 11. out of 15 in their city election. the country is said to be firm: but this I imagine cannot be counted on, considering local & personal interests & prejudices. nor do I rely on what Govr. Fenner of R.I. said to mr Alston. you know that 2. of the 3. counties of Delaware elected Fedl. represent. to their legislature. Health & affection.

Th: Jefferson


P.S. I send by mr Erwin 9. copies of Callendar’s Prospect forwarded me for you.

